EXHIBIT 32.1 CERTIFICATION PURSUANT TO SECTION -OXLEY ACT OF 2002 (18 U.S.C. SECTION 1350) Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (subsections (a) and (b) of Section 1350, chapter 63 of title 18, United States Code), the undersigned officer of Baywood International, Inc., a Nevada corporation (the “Company”), does hereby certify, to such officer’s knowledge, that: The Amended Quarterly Report for the quarter ended March 31, 2007 (the “Form 10-QSB/A”) of the Company fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, and the information contained in the Form 10-QSB/A fairly presents in all material respects, the financial condition and results of operations of the Company. Date:July 20, 2007 /s/ Neil Reithinger Neil Reithinger, Chief Executive Officer and Chief Financial Officer
